Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on February 22, 2021.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 12, and 19 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “configuring a monitoring application to monitor a first application and a plurality of dependencies of the first application using a plurality of monitoring interfaces; receiving a training data set comprising a plurality of incident records, wherein each incident record corresponds to a respective performance incident and comprises system state information, collected via the monitoring application, corresponding to the first application and one or more of the plurality of dependencies during the performance incident; training a machine learning model, based on the training data set, to determine one or more patterns of performance based on the system state information of the plurality of incident records, wherein a first pattern of performance of the one or more patterns of performance indicates a potential correlation between the first application entering an unhealthy status and a first attribute of the system state information corresponding to a first dependency of the plurality of dependencies; detecting, by the monitoring application and based on the plurality of monitoring interfaces, a current operating status of the first application and the plurality of dependencies; and generating, using the machine learning model and based on the first pattern of performance and the current operating status, a recommendation regarding operation of the first application or the first dependency,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,642,719 and claims 1-20 of U.S. Patent 10,929,278. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims are just broader versions of the present claims.


US Patent 10,642,719
Present Application
    1. A computer-implemented method comprising : configuring a monitoring application to monitor a first application and a plurality of dependencies of the first application using a plurality of monitoring interfaces; detecting, by the monitoring application and based on the plurality of monitoring interfaces, that the first application has an unhealthy operating status; collecting, by one or more data collecting agents and based on detecting that the first application has the unhealthy operating status, system state information corresponding to the first application and each of the plurality of dependencies; storing the collected system state 





US Patent 10,929,278
Present Application
    1. A computer-implemented method comprising : configuring a monitoring application to monitor a first application and a plurality of dependencies of the first application using a plurality of monitoring interfaces; generating a training data set comprising a plurality of incident records, wherein each incident record corresponds to a respective performance incident and comprises system state information corresponding to the first application and one or more of the plurality of dependencies during the performance incident; detecting, by the monitoring application and based on the plurality of monitoring interfaces, that the first application has an unhealthy operating status; collecting, by one or more data collecting agents and based on detecting that the first application has the unhealthy operating status, first system state information corresponding to the first application and one or more of the plurality of dependencies; adding the collected first system state information to the training data set as a first incident record; training a machine learning model, based on the training data set, to 




Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
    US 10,817,757 to Sainani et al. discloses accessing and processing a training set of data is accessed and based on the set of processed data, training a machine learning model that can be subsequently used to predict data.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192